Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00478-CV
                            ———————————
                        ELDA LUMBRERAS, Appellant
                                         V.
                    MAGED ABUZIAD, A-AUTO, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                     Trial Court Case No. 1045333-003


                          MEMORANDUM OPINION
      Appellant Elda Lumbreras has neither established indigence, nor paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1

(listing requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being

notified that this appeal was subject to dismissal, appellant did not respond.

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                          2